Exhibit 10.1

 

Execution

 

SECOND AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment”), dated as of March 31, 2015, is entered into by and among
SANCHEZ ENERGY CORPORATION, a Delaware corporation (“Borrower”), each of SEP
HOLDINGS III, LLC, a Delaware limited liability company (“SEP”), SN MARQUIS LLC,
a Delaware limited liability company (“SN Marquis”), SN COTULLA ASSETS, LLC, a
Texas limited liability company (“SN Cotulla”), SN OPERATING, LLC, a Texas
limited liability company (“SN Operating”), SN TMS, LLC, a Delaware limited
liability company (“SN TMS”), and SN CATARINA, LLC, a Delaware limited liability
company (“SN Catarina; together with SEP, SN Marquis, SN Cotulla, SN Operating
and SN TMS collectively, the “Guarantors” and each, a “Guarantor”), the Required
Lenders party hereto, and ROYAL BANK OF CANADA, as Administrative Agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

RECITALS

 

A.                                    The Borrower, the Guarantors, the Lenders,
the Issuing Bank and the Administrative Agent previously entered into that
certain Second Amended and Restated Credit Agreement dated as of June 30, 2014
(as amended by that certain First Amendment to Second Amended and Restated
Credit Agreement dated as of September 9, 2014 and as it may be further amended,
restated, supplemented or modified from time to time, the “Credit Agreement”)
and certain other Loan Documents (as defined in the Credit Agreement) in
connection therewith.

 

B.                                    The Borrower has requested that the
Administrative Agent and the Lenders amend the Credit Agreement as set forth
herein to (i) permit the disposition of certain of SEP’s Oil and Gas Properties
and the novation of certain of the Borrower’s Swap Agreements to Sanchez
Production Partners LP, (ii) make certain amendments as set forth herein and
(iii) provide for a $550,000,000 redetermined Borrowing Base. The Administrative
Agent and the Required Lenders are willing to amend the Credit Agreement on the
terms and conditions contained in this Second Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Second Amendment and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the parties hereto, the
Borrower, the Guarantors, the Required Lenders, the Issuing Bank and the
Administrative Agent agree as follows:

 

1.                                      Defined Terms. Unless otherwise defined
herein, capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

 

2.                                      Specific Amendments to Credit
Agreement.      The Credit Agreement is hereby amended as follows:

 

--------------------------------------------------------------------------------


 

(i)                                     The following defined terms are hereby
added to Section 1.02 of the Credit Agreement in the proper alphabetical order:

 

“Annualized Consolidated Net Interest Expense” means, for the purpose of
calculating the financial ratio set forth in Section 9.01(c):

 

(a)                                 for the Rolling Period ending on March 31,
2015, the product of (x) the fraction of 4/3 and (y) the actual Consolidated Net
Interest Expense for the three quarters ending March 31, 2015; and

 

(b)                                 for the Rolling Period ending on June 30,
2015, the actual Consolidated Net Interest Expense for the four quarters ending
June 30, 2015.

 

“First Two Years Proved Percentage” means, for purposes of the limitation on
hedging of volumes of Borrower’s total proved reserves set forth in clause
(b)(i)(y) of Section 9.17(b), seventy-five percent (75%) for either oil or
natural gas; provided, that for August, 2015 oil, the First Two Years Proved
Percentage shall mean seventy-eight percent (78%) and for 2015 natural gas, the
First Two Years Proved Percentage shall be determined in accordance with the
following table:

 

Month

 

Percentage

 

Month

 

Percentage

 

1/15

 

91

%

7/15

 

98

%

2/15

 

75

%

8/15

 

106

%

3/15

 

80

%

9/15

 

95

%

4/15

 

94

%

10/15

 

96

%

5/15

 

98

%

11/15

 

77

%

6/15

 

86

%

12/15

 

77

%

 

“Initial SPP Note” means that certain senior unsecured subordinated
payment-in-kind promissory note to be dated the SPP Transaction Closing Date in
the original face amount of up to $19,250,000.00 issued by SPP to SEP in
accordance with the SPP PSA, as such promissory note may be amended, restated,
supplemented, amended and restated, or otherwise modified from time to time. For
the sake of clarity the Initial SPP Note was not issued as a result of SPP
paying cash in lieu thereof.

 

“Initial SPP Units” means the 1,052,632 SPP common units issued by SPP to SEP in
connection with the SPP PSA.

 

“Second Amendment” means that certain Second Amendment to Second Amended and
Restated Credit Agreement dated the Second Amendment Effective Date among the
Borrower, the Guarantors, the Required Lenders, the Issuing Bank and the
Administrative Agent.

 

“Second Amendment Effective Date” means March 31, 2015.

 

2

--------------------------------------------------------------------------------


 

“Senior Secured Debt” means at a particular date the sum, without duplication,
of (i) the total Credit Exposure and (ii) the amount of any other secured Debt
of the type described in clause (a), (b), (d) (excluding any office lease of the
Borrower or any Restricted Subsidiary constituting a Capital Lease Obligation),
(e) or (f) of the definition of Debt, in each case on such date.

 

“Senior Unsecured Notes Maximum Issuance Amount” means the maximum amount of
Senior Unsecured Notes that at the time of issuance could be issued such that,
after giving effect to such issuance, the aggregate principal amount of Senior
Unsecured Notes outstanding is not greater than $2,150,000,000.

 

“SEP Holdings IV” means SEP Holdings IV, LLC, a Delaware limited liability
company and wholly owned subsidiary of SPP.

 

“SOG” means Sanchez Oil & Gas Corporation, a Delaware corporation.

 

“SPP” means Sanchez Production Partners LP, a Delaware limited partnership, a
Person not a Loan Party or an Affiliate of Borrower but having, as of the Second
Amendment Effective Date, the following common ownership and management
relationships with the Borrower:

 

(a)                                 Antonio R. Sanchez, III is a member of the
board of directors and the Chief Executive Officer and President of the Borrower
and is also a member of the board of directors of Sanchez Production Partners GP
LLC, a Delaware limited liability company and the general partner of SPP (the
“SPP GP”);

 

(b)                                 The Sanchez Group owns approximately 11.4%
of the issued and outstanding voting stock in the Borrower, beneficially and of
record, and approximately 20.4% of the issued and outstanding voting units in
SPP;

 

(c)                                  SOG is a privately held company indirectly
owned by certain members of the Sanchez Family, that provides and will continue
to provide oil and natural gas property management services to, among others,
the Borrower and SPP, pursuant to separate agreements with the Borrower and with
SPP; and

 

(d)                                 SP Holdings, LLC, a Texas limited liability
company, a privately-held limited liability company indirectly owned by certain
members of the Sanchez Family, is the sole member of the SPP GP, the owner of
SPP’s incentive distribution rights and provides and will continue to provide
general management and general and administrative support services to SPP under
a Shared Services Agreement, dated as of May 8, 2014.

 

3

--------------------------------------------------------------------------------


 

“SPP Note” means the Initial SPP Note and any senior unsecured subordinated
payment-in-kind promissory note issued as payment-in-kind interest on any SPP
Note in accordance with the terms thereof.

 

“SPP Properties” means the Properties to be conveyed by SEP to SEP Holdings IV
pursuant to the SPP PSA.

 

“SPP Property Disposition” means the disposition by SEP to SEP Holdings IV of
the SPP Properties in accordance with the SPP PSA.

 

“SPP PSA” means that certain Purchase and Sale Agreement dated March 31, 2015,
together with all schedules and exhibits thereto, between SEP, as “seller”, and
SEP Holdings IV, as “buyer”, providing for (i) the transfer by SEP to SEP
Holdings IV of the SPP Properties, (ii) the novation by the Borrower to SPP of
the SPP Swaps, (iii) the issuance by SPP to SEP of the Initial SPP Units and the
entry into a registration rights agreement in connection therewith, (iv) the
payment by SEP Holdings IV to SEP of $65,750,000.00 in cash (subject to
adjustment in accordance with the SPP PSA; $83,000,000 to reflect the payment of
cash in lieu of issuance of the Initial SPP Note, subject to adjustment in
accordance with the SPP PSA), and (v) the issuance, if applicable, of the
Initial SPP Note to SEP.

 

“SPP PSA Transaction” means the collective reference to the transactions
contemplated by the SPP PSA.

 

“SPP Swaps” means the following Swap Agreements:

 

Year

 

Oil Volumes
(Bbls)

 

Swap Price
($/Bbl)

 

2015 (10 mos)

 

190,040

 

$

56.85

 

2016

 

226,269

 

$

62.60

 

2017

 

213,003

 

$

64.80

 

2018

 

212,555

 

$

65.40

 

2019

 

199,768

 

$

65.65

 

 

Year

 

Natural Gas Volumes
(Mmbtu)

 

Swap Price
($/Mmbtu)

 

2015 (10 mos)

 

261,100

 

$

2.81

 

2016

 

313,524

 

$

3.21

 

2017

 

296,048

 

$

3.515

 

2018

 

295,683

 

$

3.58

 

2019

 

277,888

 

$

3.615

 

 

4

--------------------------------------------------------------------------------


 

“SPP Transaction Closing Date” means the date on which the SPP PSA Transaction,
other than any post-closing adjustments and obligations, is consummated.

 

“SPP Units” means the Initial SPP Units and any Equity Interests constituting
“proceeds” (within the meaning of such term under Section 9-102(64) of the UCC)
thereof resulting from any unit split, reorganization, distribution or other
similar entity event at SPP, including any Equity Interests constituting
proceeds of any such proceeds.

 

(ii)                                  The defined term “Aggregate Elected
Commitment Amount” in Section 1.02 of the Credit Agreement is hereby deleted and
the following is substituted therefor:

 

“Aggregate Elected Commitment Amount” at any time shall equal the sum of the
Elected Commitments, as the same may be increased, reduced or terminated
pursuant to Section 2.06(c). As of the Effective Date, the Aggregate Elected
Commitment Amount was $425,000,000 but effective as of September 12, 2014, the
Aggregate Elected Commitment Amount was reduced to $300,000,000 pursuant to
Borrower’s delivery of a Notice of Elected Commitment Reduction dated
September 9, 2014 and the Aggregate Elected Commitment Amount remained
$300,000,000 as of the Second Amendment Effective Date.

 

(iii)                               The defined term “Agreement” in Section 1.02
of the Credit Agreement is hereby deleted and the following is substituted
therefor:

 

“Agreement” means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment, Second Amendment and as the same may from time to time
be amended, modified, supplemented or restated.

 

(iv)                              The defined term “Annualized Consolidated
EBITDA” in Section 1.02 of the Credit Agreement is hereby amended by deleting
the introductory clause and substituting the following therefor:

 

“Annualized Consolidated EBITDA” means, for the purposes of calculating the
financial ratios set forth in Sections 9.01(b) and 9.01(c):

 

(v)                                 The defined term “Borrowing Base” in
Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c) or Section 9.11(e)(4). The initial Borrowing Base
was $437,500,000, subject to adjustment as provided in Section 2.07(b). The
Borrowing Base effective as of the Second Amendment Effective Date is
$550,000,000 subject to adjustment as provided in Section 2.07(b).

 

5

--------------------------------------------------------------------------------


 

(vi)                              The defined term “Sanchez Group” in
Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

 

“Sanchez Group” means (a) any member of the Sanchez Family, (b) SOG, Sanchez
Energy Partners I, LP, SEP Management I, LLC and (c) any Person Controlled by
any one or more of the foregoing.

 

(vii)                           The defined term “Swap Agreement” in
Section 1.02 of the Credit Agreement is hereby amended by deleting the word
“and” between clauses (a) and (b) of the last sentence thereof and inserting the
word “and” and the following clause (c) at the end of clause (b) in such
sentence:

 

“(c) options, warrants, rights and other similar interests in respect of Equity
Interests in the Borrower shall not constitute Swap Agreements for purposes of
Section 9.17”.

 

(viii)                        Section 8.11 of the Credit Agreement is hereby
amended by adding a new Section 8.11(c) to read in its entirety as follows:

 

“(c)                            Notwithstanding anything in any Loan Document to
the contrary, upon SEP’s acquisition of the SPP Units, no action to grant or
perfect a Lien upon the SPP Units is required to be undertaken unless the
Administrative Agent requests in writing that any such action be undertaken. 
For the sake of clarity no such action has been requested as of the Second
Amendment Effective Date.”

 

(ix)                              Section 9.01(b) of the Credit Agreement is
hereby amended in its entirety to read as follows:

 

“(b)                           Senior Secured Leverage Ratio.  The Borrower will
not permit, as of the last day of any fiscal quarter, commencing with the fiscal
quarter ending March 31, 2015, the ratio of (i) Senior Secured Debt of the
Borrower and the Restricted Subsidiaries as of such date to (ii) Consolidated
EBITDA of the Borrower and the Restricted Subsidiaries for the Rolling Period
ending on such day (or, in the case of any such Rolling Period ending before
September 30, 2015, Annualized Consolidated EBITDA for such Rolling Period) to
exceed 2.25 to 1.0;.”

 

(x)                                 Section 9.01 of the Credit Agreement is
hereby amended by adding a new Section 9.01(c) to read in its entirety as
follows:

 

“(c)                            Interest Coverage Ratio.  The Borrower will not
permit, as of the last day of any fiscal quarter, commencing with the fiscal
quarter ending March 31, 2015, the ratio of (i) Consolidated EBITDA of the
Borrower and the Restricted Subsidiaries for the Rolling Period ending on such
day to (ii) Consolidated Net Interest Expense (less, to the extent included
therein, dividends on Preferred Stock) of the Borrower and the Restricted
Subsidiaries for the

 

6

--------------------------------------------------------------------------------


 

Rolling Period ending on such day (or, in the case of any such Rolling Period
ending before September 30, 2015, the ratio of Annualized Consolidated EBITDA
for such Rolling Period to Annualized Consolidated Net Interest Expense (less,
to the extent included therein, dividends on Preferred Stock)) to be less than
2.25 to 1.0.”

 

(xi)                              Section 9.04 of the Credit Agreement is hereby
deleted and the following is substituted therefor:

 

“Section 9.04                     Dividends, Distributions and Redemptions.
Borrower will not, and will not permit any Restricted Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
return any capital to its Equity Interest holders or make any loan or
distribution of its Property to its Equity Interest holders, except (a) Borrower
and the Restricted Subsidiaries may declare and pay dividends or distributions
with respect to their Equity Interests payable solely in additional Equity
Interests (other than Disqualified Capital Stock and provided that cash payments
may be made in lieu of the issuance of fractional shares), (b) each Restricted
Subsidiary of Borrower may make Restricted Payments to Borrower and to any
Restricted Subsidiary of Borrower that is a Guarantor, (c) payments (including
the netting of Equity Interests) in connection with the satisfaction of
employees’ (at any of Borrower, Restricted Subsidiaries or SOG) tax withholding
obligations pursuant to employee benefit plans or outstanding awards (and
payment of any requisite amounts to appropriate Governmental Authorities)
arising out of the sale of employees’ vested stock in Borrower, which payments
are made, directly or indirectly, from the proceeds of the sale of such vested
stock, (d) Permitted Preferred Stock Distributions, and (e) issuances and/or
sales of Equity Interests (other than Disqualified Capital Stock) in Borrower in
exchange for, or purchase or redemption of, Equity Interests in Borrower and
cash payments in lieu of the issuance of fractional shares in connection
therewith; provided, Restricted Payments made under this Section 9.04, other
than (x) pursuant to clauses (c) and (e) above and (y) Permitted Preferred Stock
Distributions comprised of common stock of Borrower and cash payments in lieu of
the issuance of fractional shares in connection therewith, may be made only so
long as no Default or Event of Default exists or will exist after giving effect
to such Restricted Payment.”.

 

(xii)                           Section 9.05 of the Credit Agreement is hereby
amended by deleting the word “and” at the end of Section 9.05(o), and inserting
the following Section 9.05(q) and Section 9.05(r) at the end of
Section 9.05(p) following the semicolon:

 

“(q)                           Investments comprised of SPP Notes; and

 

(r)                                    Investments comprised of SPP Units”.

 

(xiii)                        Section 9.11(e)(2) of the Credit Agreement is
hereby deleted and the following is substituted therefor:

 

7

--------------------------------------------------------------------------------


 

“(2)                           100% of the consideration received in respect of
such sale or other disposition shall be cash; provided, however, in connection
with the SPP Property Disposition, non-cash consideration comprised of the
Initial SPP Note, if issued, and the Initial SPP Units may be received,”.

 

(xiv)                       Section 9.11 of the Credit Agreement is hereby
further amended by inserting the following sentence at the end of such section:

 

“For the sake of clarity, Liquidations (including the sale, assignment,
conveyance, novation or other transfer) of any Swap Agreement are governed by
Section 9.17 and not this Section 9.11.”

 

(xv)                          The first sentence of Section 9.13 of the Credit
Agreement is hereby deleted and the following is substituted therefor:

 

“Except for the SPP PSA Transaction, which is expressly permitted under this
Agreement, the Borrower will not, and will not permit any Restricted Subsidiary
to, enter into any transaction, including, without limitation, any purchase,
sale, lease or exchange of Property or the rendering of any service, with any
Affiliate unless such transactions are otherwise permitted under this Agreement
and are upon fair and reasonable terms no less favorable to it than it would
obtain in a comparable arm’s length transaction with a Person not an Affiliate.”

 

(xvi)                       The last sentence of Section 9.13 of the Credit
Agreement is hereby amended by renumbering clause (iv) therein to be clause
(v) and inserting the following new clause (iv) therein immediately after the
comma at the end of clause (iii) therein:

 

“(iv) sales or issuances of Equity Interests (other than Disqualified Capital
Stock) for cash to, or receipt of capital contributions from, Affiliates of the
Company and the granting of registration and other customary rights in
connection therewith,”.

 

(xvii)                    Clause (b)(i)(y) of Section 9.17(b) of the Credit
Agreement is hereby deleted and the following is substituted therefor”

 

“(y) the First Two Years Proved Percentage of the volume of Borrower’s total
Proved Reserves (such amounts computed on a semi-annual basis and calculated on
a product-by-product basis)”.

 

(xviii)                 The last sentence of Section 9.17 of the Credit
Agreement is hereby deleted and the following is substituted therefor:

 

“Except for the Liquidation of the SPP Swaps, which Liquidation is expressly
hereby permitted, the Borrower will not, and will not permit any other Loan
Party to, Liquidate any Swap Agreement in respect of commodities unless (x) if
such Swap Liquidation would result in an automatic redetermination of the
Borrowing Base pursuant to Section 2.07(b)(iii), the Borrower delivers
reasonable prior written notice thereof to the Administrative Agent, and (y) if
a Borrowing Base

 

8

--------------------------------------------------------------------------------


 

Deficiency would result from such Swap Liquidation as a result of an automatic
redetermination of the Borrowing Base pursuant to Section 2.07(b)(iii), the
Borrower prepays Borrowings, prior to or contemporaneously with the consummation
of such Swap Liquidation to the extent that such prepayment would have been
required under Section 3.04(c)(i) after giving effect to such automatic
redetermination of the Borrowing Base.  For the sake of clarity, the SPP Swaps
shall not be considered for purposes of determining compliance with the
limitations on hedged quantities set forth in this Section 9.17; provided, that
from and after the date which is thirty-one days after the Second Amendment
Effective Date, so much of the SPP Swaps as have not been Liquidated shall be
considered for purposes of determining compliance with this Section 9.17. “

 

(xix)                       The Financial Covenant Calculation Worksheet
attached to Exhibit D Form of Compliance Certificate is hereby deleted and the
Financial Covenant Calculation Worksheet attached as Exhibit D to this Second
Amendment is substituted therefor.

 

3.                                      Redetermined Borrowing Base. Pursuant to
Section 2.07(c) of the Credit Agreement and notwithstanding any requirement in
the Credit Agreement that in connection with the Scheduled Redetermination of
the Borrowing Base to be effective April 1, 2015 based on the Reserve Report
required to be delivered by March 1, 2015 evaluating the Oil and Gas Properties
of the Loan Parties as of December 31, 2014 (or January 1, 2015) (excluding
therefrom the Oil and Gas Properties and Swap Agreements to be disposed of by
Borrower pursuant to the SPP PSA Transaction) or any requirement that the
Administrative Agent notify the Borrower and Lenders of the Proposed Borrowing
Base in a Proposed Borrowing Base Notice or advise the Borrower and Lenders of a
redetermined Borrowing Base in a New Borrowing Base Notice, the Administrative
Agent hereby notifies the Borrower that, from the Second Amendment Effective
Date until the next Borrowing Base has been approved in accordance with
Section 2.07(c) of the Credit Agreement, the Borrowing Base shall be
$550,000,000 (the “Second Amendment Effective Date Borrowing Base”). This Second
Amendment constitutes notice to the Borrower of the redetermined Borrowing Base
for purposes of Section 2.07(c). By their signatures to this Agreement, Lenders
comprising Required Lenders consent to the Second Amendment Effective Date
Borrowing Base. Subject to any changes in a Lender’s Applicable Percentage
and/or Elected Commitment pursuant to Section 2.06(c) of the Credit Agreement,
from the Second Amendment Effective Date until the next Borrowing Base
redetermination such Lender’s Commitment shall be the least of (i) such Lender’s
Maximum Credit Amount, (ii) such Lender’s Applicable Percentage of the Second
Amendment Effective Date Borrowing Base and (iii) such Lender’s Elected
Commitment. For the sake of clarity, the next Scheduled Determination of the
Borrowing Base shall be based on a Reserve Report as of June 30, 2015 (or
July 1, 2015), which Reserve Report shall be delivered by September 1, 2015 in
accordance with Section 8.12(a)(ii) of the Credit Agreement.

 

4.                                      Borrower’s Ratification. The Borrower
hereby ratifies all of its Obligations under the Credit Agreement and each of
the Loan Documents to which it is a party, and agrees and acknowledges that the
Credit Agreement and each of the Loan Documents to which it is a party are and
shall continue to be in full force and effect. Nothing in this Second Amendment
extinguishes, novates or releases any right, claim, Lien, security interest or
entitlement of any of

 

9

--------------------------------------------------------------------------------


 

the Lenders, the Issuing Bank or the Administrative Agent created by or
contained in any of such documents nor is Borrower released from any covenant,
warranty or obligation created by or contained herein or therein.

 

5.                                      Guarantors’ Ratification. Each Guarantor
by its execution in the space provided below under “ACKNOWLEDGED for purposes of
Section 5” hereby ratifies, confirms, acknowledges and agrees that its
obligations under the Guaranty are in full force and effect and that such
Guarantor continues to unconditionally and irrevocably guarantee the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, of the Obligations, and its execution and delivery of
this Second Amendment does not indicate or establish an approval or consent
requirement by any Guarantor under the Guaranty in connection with the execution
and delivery of amendments to the Credit Agreement, the Notes or any of the
other Loan Documents (other than the Guaranty or any other Loan Document to
which a Guarantor is a party).

 

6.                                      Conditions to Effectiveness of Second
Amendment. This Second Amendment shall be effective upon the satisfaction, in
the Administrative Agent’s sole discretion, of the following conditions
precedent:

 

(i)                                     The Administrative Agent shall have
executed, and shall have received from the Borrower and the Required Lenders
duly executed signature pages to, this Second Amendment, and shall have received
a duly executed acknowledgement of Section 5 of this Second Amendment from each
Guarantor; and

 

(ii)                                  the Administrative Agent shall have
received such other documents as the Administrative Agent or its counsel may
reasonably request.

 

7.                                      Representations as to Consideration and
Terms. Borrower represents and warrants that its Board of Directors has
determined that (a) the consideration to be received in respect of the Oil and
Gas Properties to be sold or disposed of pursuant to the SPP PSA Transaction is
equal to or greater than the fair market value of such Oil and Gas Properties
and (b) the SPP PSA Transaction is upon fair and reasonable terms no less
favorable to SEP and the Borrower than SEP and the Borrower would obtain in a
comparable arm’s transaction with a Person not an Affiliate.

 

8.                                      Post Effectiveness Covenants. Within 5
Business Days of the SPP Transaction Closing Date, Borrower shall deliver the
original Initial SPP Note, if issued, to the Administrative Agent’s counsel
accompanied by an Allonge substantially in the form of Annex A attached hereto
duly executed by a Responsible Officer of SEP. Within 10 Business Days of
receipt of any SPP Note other than the Initial SPP Note, Borrower shall deliver
such SPP Note to the Administrative Agent’s counsel accompanied by an Allonge
substantially in the form of Annex A attached hereto duly executed by a
Responsible Officer of SEP.

 

9.                                      No Implied Amendment, Waiver or Consent.
This Second Amendment shall not constitute an amendment or waiver of any
provision not expressly referred to herein and shall not be construed as a
consent to any action on the part of the Borrower that would require a waiver

 

10

--------------------------------------------------------------------------------


 

or consent of the Lenders or Required Lenders, as applicable, or an amendment or
modification to any term of the Loan Documents except as expressly stated
herein.

 

10.                               Miscellaneous. This Second Amendment is a Loan
Document. Except as affected by this Second Amendment, the Loan Documents are
unchanged and continue in full force and effect. However, in the event of any
inconsistency between the terms of the Credit Agreement, as amended by this
Second Amendment, and any other Loan Document, the terms of the Credit Agreement
will control and the other document will be deemed to be amended to conform to
the terms of the Credit Agreement. All references to the Credit Agreement will
refer to the Credit Agreement as amended by this Second Amendment and any other
amendments properly executed among the parties. Borrower agrees that all Loan
Documents to which it is a party (whether as an original signatory or by
assumption of the Obligations) remain in full force and effect and continue to
evidence its legal, valid and binding obligations enforceable in accordance with
their terms (as the same are affected by this Second Amendment or are amended in
connection with this Second Amendment). AS A MATERIAL INDUCEMENT TO THE
ADMINISTRATIVE AGENT AND LENDERS PARTY HERETO TO ENTER INTO THIS SECOND
AMENDMENT, BORROWER RELEASES THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE
LENDERS AND THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, ASSIGNS, DIRECTORS,
OFFICERS, EMPLOYEES, TRUSTEES, AGENTS AND ATTORNEYS FROM ANY LIABILITY FOR
ACTIONS OR FAILURES TO ACT IN CONNECTION WITH THE LOAN DOCUMENTS PRIOR TO THE
SECOND AMENDMENT EFFECTIVE DATE. NO COURSE OF DEALING BETWEEN BORROWER OR ANY
OTHER PERSON, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT, ISSUING BANK AND
THE LENDERS, ON THE OTHER, WILL BE DEEMED TO HAVE ALTERED OR AMENDED THE CREDIT
AGREEMENT OR AFFECTED BORROWER’S, THE ADMINISTRATIVE AGENT’S, THE ISSUING BANK’S
OR THE LENDERS’ RIGHT TO ENFORCE THE CREDIT AGREEMENT AS WRITTEN. This Second
Amendment will be binding upon and inure to the benefit of each of the
undersigned and their respective successors and permitted assigns.

 

11.                               Form. Each agreement, document, instrument or
other writing to be furnished to the Administrative Agent and/or the Lenders
under any provision of this instrument must be in form and substance
satisfactory to the Administrative Agent and its counsel.

 

12.                               Headings. The headings and captions used in
this Second Amendment are for convenience only and will not be deemed to limit,
amplify or modify the terms of this Second Amendment, the Credit Agreement, or
the other Loan Documents.

 

13.                               Interpretation. Wherever possible each
provision of this Second Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Second
Amendment shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Second Amendment.

 

14.                               Multiple Counterparts. This Second Amendment
may be separately executed in any number of counterparts and by different
parties hereto in separate counterparts, each of

 

11

--------------------------------------------------------------------------------


 

which when so executed shall be deemed to constitute one and the same agreement.
This Second Amendment may be transmitted and/or signed by facsimile, telecopy or
electronic mail. The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually-signed
originals and shall be binding on all Loan Parties, all Lenders, the
Administrative Agent and the Issuing Bank. The Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

 

15.                               Governing Law. THIS SECOND AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CHOICE-OF-LAW PROVISIONS THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

[Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

 

BORROWER:

 

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Michael G. Long

 

Name:

Michael G. Long

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED for the purposes stated in Section 5:

 

 

 

 

 

GUARANTORS:

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

SN COTULLA ASSETS, LLC,

 

a Texas limited liability company

 

 

 

SN OPERATING, LLC,

 

a Texas limited liability company

 

 

 

SN TMS, LLC,

 

a Delaware limited liability company

 

 

 

SN CATARINA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael G. Long

 

Name:

Michael G. Long

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

ROYAL BANK OF CANADA, as Administrative Agent

 

 

 

 

 

By:

/s/ Susan Khokher

 

Name:

Susan Khokher

 

Title:

Manager, Agency

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

ISSUING BANK AND LENDER:

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Evans Swann, Jr.

 

Name:

Evans Swann, Jr.

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Matthew Molero

 

 

Name:

Matthew Molero

 

 

Title:

Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Nupur Kumar

 

 

Name:

Nupur Kumar

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

By:

/s/ Karim Rahimtoola

 

 

Name:

Karim Rahimtoola

 

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

COMPASS BANK

 

 

 

 

 

 

 

 

By:

/s/ Ian Payne

 

 

Name:

Ian Payne

 

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Chulley Bogle

 

 

Name:

Chulley Bogle

 

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

ING CAPITAL LLC

 

 

 

 

 

 

 

 

By:

/s/ Josh Strong

 

 

Name:

Josh Strong

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles Hall

 

 

Name:

Charles Hall

 

 

Title:

Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

/s/ Kelly Graham

 

 

Name:

Kelly Graham

 

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

IBERIABANK

 

 

 

 

 

 

 

 

By:

/s/ W. Bryan Chapman

 

 

Name:

W. Bryan Chapman

 

 

Title:

EVP & Energy Lending Manager

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

MUFG UNION BANK, N.A., f/k/a Union Bank, N.A.

 

 

 

 

 

By:

/s/ Haylee Dallas

 

 

Name:

Haylee Dallas

 

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GENÉRALÉ

 

 

 

By:

/s/ David Bornstein

 

Name:

David Bornstein

 

Title:

Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A.

 

 

 

 

 

By:

/s/ James V. Ducote

 

Name:

James V. Ducote

 

Title:

Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

By:

/s/ Sharada Manne

 

Name:

Sharada Manne

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ John C. Lozano

 

Name:

John C. Lozano

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Jeffery Treadway

 

Name:

Jeffery Treadway

 

Title:

Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK

 

 

 

 

 

By:

/s/ Richard Butler

 

Name:

Richard Butler

 

Title:

Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

ANNEX A

 

ALLONGE

 

--------------------------------------------------------------------------------

 

Allonge to the Note dated March 31, 2015, made by SANCHEZ PRODUCTION PARTNERS
LP, a Delaware limited partnership, payable to the order of SEP HOLDINGS III,
LLC, a Delaware limited liability company. Such Note is hereby transferred
pursuant to the following endorsement with the same force and effect as if such
endorsement were set forth at the end of such Note.

 

Pay to the order of ROYAL BANK OF CANADA, as Administrative Agent, without
recourse or warranty.

 

 

 

 

SEP HOLDINGS III, LLC

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Michael G. Long

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

FINANCIAL COVENANT CALCULATION WORKSHEET

 

Summary of Financial Ratios

Section 9.01 Financial Covenants

 

 

 

 

 

In Compliance?

Current Ratio

 

min. 1.0 to 1.0

 

 

Senior Secured Leverage Ratio

 

max. 2.25 to 1.0

 

 

Interest Coverage Ratio

 

min. 2.25 to 1.0

 

 

 

Current Ratio

 

 

 

 

Consolidated Current Assets (including unused Commitments to the extent that the
Borrower is permitted to borrow such amount under the terms of the Agreement,
but excluding non-cash assets under FAS 133)

 

 

 

$

 

 

 

 

 

Consolidated Current Liabilities (excluding outstanding Obligations to the
extent included in consolidated current liabilities, non-cash obligations under
FAS 133 and any accrual related to non-cash compensation arising from any grant
of stock, stock options or other equity based awards)

 

=

 

$

 

 

 

 

 

Senior Secured Leverage Ratio

 

 

 

 

 

 

 

 

 

Senior Secured Debt

 

 

 

$

Consolidated EBITDA [or Annualized Consolidated EBITDA through 9/30/15]

 

=

 

$

 

 

 

 

 

Interest Coverage Ratio

 

 

 

 

 

 

 

 

 

Consolidated EBITDA [or Annualized Consolidated EBITDA through 9/30/15]

 

 

 

$

 

 

=

 

 

Consolidated Net Interest Expense [or Annualized Consolidated Net Interest
Expense through 9/30/15

 

 

 

$

 

--------------------------------------------------------------------------------


 

Section 8.13(a)

 

 

 

 

[Provide details of compliance/non-compliance]

 

 

 

 

 

--------------------------------------------------------------------------------


 

Current Ratio

Section 9.01 Financial Covenants

 

Consolidated Current Assets

 

$

 

 

(+) Unused Commitments to the extent that the Borrower is permitted to borrow
such amount under the terms of the Agreement

 

$

 

 

(-) Non-cash assets under FAS 133

 

$

 

 

Total Consolidated Current Assets

 

$

 

 

 

 

 

 

Consolidated Current Liabilities

 

$

 

 

(-) Outstanding Obligations to the extent included in consolidated current
liabilities

 

$

 

 

(-)Non-cash obligations under FAS 133

 

$

 

 

(-) Accrual related to non-cash compensation arising from any grant of stock,
stock options or other equity based awards

 

$

 

 

Total Consolidated Current Liabilities

 

$

 

 

 

Current Ratio is        to 1.00.

 

--------------------------------------------------------------------------------


 

Senior Secured Leverage Ratio commencing with fiscal quarter ending 3/31/15

Section 9.01 Financial Covenants

 

Senior Secured Debt (without duplication) at end of

 

Q     201

 

Total Credit Exposure (outstanding principal amount of Loans plus aggregate LC
Exposure)

 

$

 

 

(+) All secured obligations of Borrower and its Restricted Subsidiaries for
borrowed money or evidenced by bonds, bankers’ acceptances, debentures, notes or
other similar instruments

 

$

 

 

(+) All secured Capital Lease Obligations of Borrower and its Restricted
Subsidiaries (excluding any office lease of the Borrower or any Restricted
Subsidiary constituting a Capital Lease Obligation)

 

$

 

 

(+) All secured obligations of Borrower and its Restricted Subsidiaries under
Synthetic Leases

 

$

 

 

(+) All secured Debt of others secured by a Lien on any Property of Borrower or
any Restricted Subsidiary, whether or not such Debt is assumed by such Person

 

$

 

 

Total Senior Secured Debt

 

 

 

 

 

 

 

Consolidated EBITDA for [·] Quarters ended[·] /1[·]

 

 

 

Consolidated Net Income (the following to be added, without duplication and to
the extent deducted (and not added back) in calculating such Consolidated Net
Income)

 

$

 

 

(+) Consolidated Net Interest Expense

 

$

 

 

(+) Consolidated Income Tax Expense

 

$

 

 

(+) Consolidated depletion, depreciation and amortization expense of the
Borrower and its Restricted Subsidiaries

 

$

 

 

(+) Other non-cash charges to the extent not included in the foregoing

 

$

 

 

(+) Fees and expenses expensed and paid in cash in connection with (1) the
public offering of Borrower’s Equity Interests, (2) the 2012 Credit Agreement,
(3) the 2013 Credit Agreement, (4) the Senior Unsecured Notes and (5) the
Agreement, including any amendments to date

 

$

 

 

(+) Unrestricted Person Cash Dividends

 

$

 

 

(-) All-non-cash income to the extent included in determining Consolidated Net
Income

 

$

 

 

 

 

 

 

First Testing Period Pro Forma Consolidated EBITDA

 

$

 

 

 

 

 

 

For the Rolling Period ending on 3/ 31/15

First Testing Period Pro Forma Consolidated EBITDA

 

$

 

 

(+) Consolidated EBITDA for 2 quarters ending 3/31/15

 

$

 

 

Sum:

 

$

 

 

Multiply sum by 4/3

 

$

 

 

 

 

 

 

For the Rolling Period ending 6/30/15

 

$

 

 

 

--------------------------------------------------------------------------------


 

First Testing Period Pro Forma Consolidated EBITDA

 

 

 

(+) Consolidated EBITDA for 3 quarters ending 6/30/15

 

$

 

 

Sum:

 

$

 

 

For Rolling Periods ending on and after 9/30/15

Consolidated EBITDA for prior 4 quarters

 

$

 

 

 

Senior Secured Leverage Ratio is      to 1.00.

Interest Coverage Ratio commencing with fiscal quarter ending 3/31/15

Section 9.01 Financial Covenants

 

Consolidated EBITDA

 

Q     201

 

Consolidated Net Income (the following to be added, without duplication and to
the extent deducted (and not added back) in calculating such Consolidated Net
Income)

 

$

 

 

(+) Consolidated Net Interest Expense

 

$

 

 

(+) Consolidated Income Tax Expense

 

$

 

 

(+) consolidated depletion, depreciation and amortization expense of the
Borrower and its Restricted Subsidiaries

 

$

 

 

(+) other non-cash charges to the extent not included in the foregoing

 

$

 

 

(+) fees and expenses expensed and paid in cash in connection with (1) the
public offering of Borrower’s Equity Interests, (2) the 2012 Credit Agreement,
(3) the 2013 Credit Agreement, (4) the Senior Unsecured Notes and (5) the
Agreement, including any amendments to date

 

$

 

 

(+) Unrestricted Person Cash Dividends

 

$

 

 

(-) all-non-cash income to the extent included in determining Consolidated Net
Income

 

$

 

 

 

 

 

 

First Testing Period Pro Forma Consolidated EBITDA

 

$

 

 

 

 

 

 

For the Rolling Period ending on 3/ 31/15

First Testing Period Pro Forma Consolidated EBITDA

 

$

 

 

(+) Consolidated EBITDA for 2 quarters ending 3/31/15

 

$

 

 

Sum:

 

$

 

 

Multiply sum by 4/3

 

$

 

 

 

 

 

 

For the Rolling Period ending 6/30/15

First Testing Period Pro Forma Consolidated EBITDA

 

$

 

 

(+) Consolidated EBITDA for 3 quarters ending 6/30/15

 

$

 

 

Sum:

 

$

 

 

 

 

 

 

For Rolling Periods ending on and after 9/30/15

Consolidated EBITDA for prior 4 quarters

 

$

 

 

 

 

 

 

Consolidated Net Interest Expense

 

$

 

 

 

--------------------------------------------------------------------------------


 

Total consolidated interest expense of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, plus
(to the extent not included in such interest expense and without duplication):

 

$

 

 

(+) interest expense for such period attributable to Capital Lease Obligations
and the interest component of any deferred payment obligations

 

$

 

 

(+) amortization of debt discount and debt issuance cost (provided that any
amortization of bond premium will be credited to reduce Consolidated Net
Interest Expense unless, pursuant to GAAP, such amortization of bond premium has
otherwise reduced Consolidated Net Interest Expense)

 

$

 

 

(+) non-cash interest expense

 

$

 

 

(+) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing;

 

$

 

 

(+) the interest expense on Debt of another Person that is guaranteed by the
Borrower or one of its Restricted Subsidiaries or secured by a Lien on assets of
the Borrower or one of its Restricted Subsidiaries, to the extent such guarantee
becomes payable or such Lien becomes subject to foreclosure

 

$

 

 

(+) costs associated with interest rate obligations under Swap Agreements
(including amortization of fees); provided, however, that if such interest rate
obligations under Swap Agreements result in net benefits rather than costs, such
benefits shall be credited to reduce Consolidated Net Interest Expense unless,
pursuant to GAAP, such net benefits are otherwise reflected in Consolidated Net
Income

 

$

 

 

(+) the consolidated interest expense of the Borrower and its Restricted
Subsidiaries that was capitalized during such period;

 

$

 

 

(+) all dividends paid or payable in cash, cash equivalents or Debt or dividends
accrued during such period on any series of Disqualified Capital Stock of the
Borrower

 

$

 

 

(-) consolidated interest income and, to the extent included above, write-off of
deferred financing costs (and interest) attributable to Dollar-Denominated
Production Payments

 

$

 

 

 

 

 

 

First Testing Period Pro Forma Consolidated Net Interest Expense

 

$

 

 

 

 

 

 

For the Rolling Period ending on 3/ 31/15

First Testing Period Pro Forma Consolidated Net Interest Expense

 

$

 

 

(+) Consolidated Net Interest Expense for 2 quarters ending 3/31/15

 

$

 

 

Sum:

 

$

 

 

Multiply sum by 4/3

 

$

 

 

 

 

 

 

For the Rolling Period ending 6/30/15

First Testing Period Pro Forma Consolidated Net Interest Expense

 

$

 

 

 

--------------------------------------------------------------------------------


 

(+) Consolidated Net Interest Expense for 3 quarters ending 6/30/15

 

$

 

 

Sum:

 

$

 

 

 

 

 

 

For Rolling Periods ending on and after 9/30/15

 

$

 

 

Consolidated Net Interest Expense for prior 4 quarters

 

$

 

 

Interest Coverage Ratio is      to 1.00.

 

 

 

 

--------------------------------------------------------------------------------